DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 112
Claim limitation “a monitoring component that is provided for monitoring pressure of urine in the monitoring control cavity and for outputting a pressure signal” (emphasis 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104623745A), hereinafter Wang in view of Tracey (US 20030023134 A1), hereinafter Tracey and US 20160000366 A1 (Jensen et al.), hereinafter Jensen, as evidenced by (“IAP Monitoring” - The Royal Children's Hospital Melbourne. (3SEP2017). https://www.rch.org.au/rchcpg/hospital_clinical_guideline_index/Intraabdominal_Pressure_Monitoring/)
The attached Chinese-English translation of Wang will be referenced.
In relation to the claimed feature of:
A drainage monitoring control unit
Wang teaches a smart bladder urinary rehabilitation device ([0055])
(A drainage monitoring control unit) comprising: a front drainage pipeline, a monitoring controller, a rear drainage pipeline, and a urine collection bag  
Wang teaches a catheter connected to the indwelling catheter (corresponding to the claimed “front drainage pipeline” feature) (Fig.1 #9, [0056]), a urinary catheter (corresponding to the claimed “rear drainage pipeline” feature) (Fig. 1 #15, [0057]) and a urine bag (corresponding to the claimed “urine collection bag”) (Fig. 1, #17, [0055]). The drainage monitoring control unit of Wang and the associated components contained within which are associated with 
The monitoring controller comprises a monitoring control cavity 
The smart bladder urinary rehabilitation device possesses a cavity (First Annotated Figure 1, #A1)
(A monitoring control cavity) that is provided with a urine outlet communicated with the urine collection bag via the rear drainage pipeline and that is provided with a urine inlet connected to the front drainage pipeline
The device of Wang contains a three-way connector with an inner chamber (Fig. 1, #12; [0056]) with the catheter connected to the indwelling catheter (Fig.1 #18, [0056]) via a catheter (Fig.1 #9) and the urine bag (Fig. 1, #17) via a urinary catheter (Fig.1 #15; Second Annotated Figure 1, “Urine inlet” and “Urine outlet”)
A monitoring component that monitors pressure of urine in the monitoring control cavity and outputs a pressure signal
Wang further teaches a detecting end that communicate(s) with the inner chamber ([0056]) and is attached to a pressure sensor (Fig. 1, #2; [0056]) which creates a pressure output ([0059])
A control valve that controls communication or blocking between the urine inlet and the urine outlet 
A squeeze type solenoid valve (Fig. 1, #5) having a mechanical switch (Fig. 1, #14) which controls the flow of urine between the urine inlet and urine outlet ([0058,0066-0068])
While Wang does not explicitly teach having a drift diameter of the first three-way valve not less than an inner diameter of the indwelling urinary catheter, one of ordinary skill in the art would recognize that maintaining the inner diameter of the tubing to be at least that of the indwelling urinary catheter would be desirable in an effort to prevent undesired changes in pressure and flow. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate a drift diameter not less than the inner diameter of the indwelling urinary catheter in order to prevent restriction to flow in order to avoid undesired changes in pressure and reductions in flow.
Wang fails to teach a three-way valve with a first and second operating state comprising: a first pressure is generated by the liquid in the monitoring control cavity and the first pressure is equal to atmospheric pressure; and when the first three-way valve is in the second working state, a second pressure is generated by the liquid in the monitoring control cavity and the second pressure is equal to a sum of intravesical pressure and the atmospheric pressure.

    PNG
    media_image1.png
    510
    707
    media_image1.png
    Greyscale

Tracey teaches a drainage monitoring control unit (Fig. 10, 17), comprising: 
a front drainage pipeline (1406), 
a monitoring controller (102), 
a rear drainage pipeline (1032), and 
a urine collection bag (1038), 
wherein the monitoring controller comprises a monitoring control cavity (1016) that is provided with a urine outlet (1004) communicated with the urine collection bag via the rear drainage pipeline and that is provided with a urine inlet (1010) connected to the front drainage pipeline, a monitoring component (1024) that is provided for monitoring pressure of urine in the monitoring control cavity and for outputting a pressure signal [0068]; and 

the first three-way valve is provided for switching between two working states [0068]: a first working state of blocking the first inlet but making the air inlet communicated with the first outlet and a second working state of blocking the air inlet but making the first inlet communicated with the first outlet. While not directly taught by Tracey, the three-way valve is inherently capable of performing the required second working state by allowing fluid to pass from 1018a to 1018b during normal operation. 
Tracey further teaches use of pole mounting mechanism [0052] capable of setting the monitoring control cavity and a bladder at a same height whereby when the front drainage pipeline is fully filled with liquid, through normal operation, and the first three-way valve is in the first working state, a liquid pressure equal to air pressure is generated by the liquid in the monitoring control cavity; and when the first three-way valve is in the second working state, another liquid pressure equal to a sum of intravesical pressure and the air pressure is generated by the liquid in the monitoring control cavity [0013, 0068]. 
 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Tracey to incorporate a three-way valve communicated to air which allows the device to measure urethral resistance pressure (URP), voiding flow (Uroflometry), 
Wang in view of Tracey fails to specify that the air in pressure chamber (1016) is communicated with atmosphere and a first pressure is generated by the liquid in the monitoring control cavity and the first pressure is equal to atmospheric pressure; and when the first three-way valve is in the second working state, a second pressure is generated by the liquid in the monitoring control cavity and the second pressure is equal to a sum of intravesical pressure and the atmospheric pressure.
Jensen teaches a pressure measuring system which is in the same field of endeavor and seeks to solve the same problem of accurately measuring pressure. Jensen teaches a first three-way valve (5) which is provided for switching between two working states: a first working state of blocking the first inlet but making the air inlet communicated with the first outlet (via 12) as described in the procedure for use wherein the three-way valve is communicated with air to adjust the pressure channel to atmospheric pressure [0046-0047] and a second working state of blocking the air inlet but making the first inlet communicated with the first outlet, as illustrated by operating the valve to close off the connection to atmosphere and allowing fluid to flow [0047].
When combined with the system of Wang in view of Tracey and the monitoring control cavity and a bladder has a same height, the front drainage pipeline (10) is fully filled with liquid, as discussed [0046], and the first three- way valve is in the first working 
when the first three-way valve is in the second working state, a second pressure
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front drainage pipeline of Wang in view of Tracey to include the first three-way valve of Jensen in order to properly measure intravesical pressure by excluding atmospheric pressure as evidenced by (The Royal Children's Hospital Melbourne. https://www.rch.org.au/rchcpg/hospital_clinical_guideline_index/Intraabdominal_Pressure_Monitoring/ ; 3SEP2017) which discusses a standardized procedure for measuring intra-abdominal pressure (IAP). The procedure details the use of a three-way valve (tap) which allows the user to calibrate the pressure sensor to local atmospheric conditions prior to measuring IAP.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey and Jensen and further in view of US 10251793 B1 (Li), hereinafter Li.
Regarding claim 2, Wang in view of Tracey and Jensen teaches the drainage monitoring control unit according to claim 1, but fails to teach use of electronic tags.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey and Jensen to incorporate the teachings of Li to include electronic tags to monitor patient and device condition, store the data obtained from said tags and use that data to limit service life (Col. 4, lines 32-35, Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey and Jensen and further in view of US 20100280451 A1 (Teeslink), hereinafter Teeslink.
Regarding claim 3, Wang in view of Tracey and Jensen teaches the drainage monitoring control unit according to claim 1, but fails to teach a second three-way valve.
Teeslink teaches a perfusion catheter with three-way valves communicated with a perfusion port which delivers therapeutic agents ([0019]). Said three-way valves may be together ([0019]) (corresponding to the claimed “a second three-way valve 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey and Jensen to incorporate the teachings of Teeslink to include a perfusion port via a second three-way valve which allowed for control of flow through the system ([0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey and Jensen to incorporate a drift diameter not less than the inner diameter of the indwelling urinary catheter in order to prevent restriction to flow in order to avoid undesired changes in pressure and reductions in flow.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey, Jepsen and Teeslink, and further in view of Li.

Li teaches a series of passive RFID tag sensors driven by a controller-transceiver. Said controller-transceiver sends signals to each tag and receives data from the tags concerning the patient (Abstract) (corresponding to the claimed “electronic tag that is configured for: determining a correspondence between a patient and the monitoring controller, storing data information about use of the monitoring controller by the patient” feature.) This data and its transmittal are used as indication of when the product must be replaced and when the patient requires attention (Col. 4, lines 32-35) (corresponding to the claimed “limiting tim
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey, Jepsen and Teeslink to incorporate the teachings of Li to include electronic tags to monitor patient and device condition, store the data obtained from said tags and use that data to limit service life (Col. 4, lines 32-35, Abstract).
 It is noted that “configured for” is a recitation of functional language, where the tag of Li is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a .


Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey and Jensen and further in view of US 20180085510 A1 (Halpert), hereinafter Halpert.
Regarding claim 5, Wang in view of Tracey and Jensen teaches the drainage monitoring control unit according to claim 1.
All pressure measurements and calculations would necessarily use atmospheric pressure measurements as discussed in claim 1.
Wang further teaches a pressure sensor and controller which controls flow via an activated valve. This signal is sent in response to the controller’s continuous detection of pressure once preset pressure and time values are exceeded, allowing for urine to flow from the patient to a collection bag ([0021-0022]) (corresponding to the claimed “mainboard receives a pressure signal output by the monitoring component, and when a pressure value that is obtained by subtracting atmospheric pressure at a position of a patient from pressure of urine in the monitoring control cavity is greater than or equal to a urination threshold, and duration reaches or exceeds a preset time, the mainboard outputs an instruction of making a urine inlet communicated with a urine outlet to a control component, which then drives the control valve to make the urine inlet communicated with the urine outlet” feature). Wang does not teach a weighing 
Tracey further teaches a monitoring host (Fig. 7) (116) that is provided with a mainboard (702), a control component (710). 
Regarding limitation “the mainboard is provided for receiving the pressure signal output by the monitoring component, wherein when a pressure value that is obtained by subtracting the first pressure equal to the atmospheric pressure from the second pressure equal to the sum of the intravesical pressure and the atmospheric pressur
Tracey further teaches the mainboard is provided for receiving the pressure signal output by the monitoring component [0057]. The mainboard and control component of Tracey are capable of being programmed to perform summing and subtraction features [0095] and would be capable of the claimed “wherein when a pressure value that is obtained by subtracting the first pressure equal to the air pressure from the second pressure equal to the sum of the intravesical pressure and the atmospheric pressur

Halpert teaches a console including an integrated weight measurement device which measures a weight of urine from the patient collected in a urine collection vessel. Said device calculates target rates based on patient conditions and alters flow based on readings ([0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey and Jensen to incorporate the teachings of  Halpert to include a weighing device to measure the amount of urine collected from the patient ([0015]).

Regarding claim 6, Wang in view of Tracey, Jepsen and Halpert teaches the drainage monitoring control unit according to claim 5.
Tracey further teaches an adjusting bracket (400) configured for adjusting a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket [0052].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey with the adjustable height assembly of Tracey to allow for increased flexibility in use of the device by allowing the user to adjust the position of the device.


Regarding claim 11, Wang in view of Tracey, Jensen and Halpert teaches the device of claim 5.
Wang further teaches a control panel (Fig. 1, #10) which contains all mechanical and electrical components of the device, allowing for external connections to an indwelling catheter (Fig. 1, 18) and a urine bag (Fig. 1, #17) (corresponding to the claimed “housing, which accommodates the drainage monitoring control unit, the mainboard, the control component, and the weighing component therein” feature). 

Regarding claim 12, Wang in view of Tracey and Halpert teaches the urodynamic monitoring system according to claim 11. 
Tracey further teaches an adjusting bracket (400) configured for adjusting a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket [0052].  

It is noted that “configured for adjusting a height of the monitoring host” is a recitation of functional language, where the adjusting bracket of Tracey is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey, Jensen and Halpert as applied to claim 6 above, and further in view of Mettler Toledo, 2016. User Manual: Micro Balances XPE26/XPE56/XPE56Q Models. [online] Mt.com. Available at: <https://www.mt.com/us/en/home/library/product-brochures/laboratory-weighing/02_Micro_Ultramicro_Balances/04_Guides/QG_XPE_26-56_Micro.html> [Accessed 2 December 2020], herein after Mettler Toledo.
Regarding claim 7, Wang in view of Tracey, Jensen and Halpert teaches all of the elements of the claimed invention as discussed above in claim 6, with the exception 
Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey and Halpert to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.

Claims 8, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey, Jensen and Halpert, and further in view of US 4,339,716 (Young), hereinafter Young.
Regarding claim 8, Wang in view of Tracey, Jensen and Halpert teach all of the elements of the claimed invention as discussed above in claim 5, with the exception of a laser level indicator, and the laser level indicator is located at a same horizontal height as the monitoring component and can emit horizontal indicating light.
Young teaches a diagnostic device in which the patient is aligned by a laser which projects a vertical line of light on the region to be examined (Col. 7, lines 17-22) where the device can be adjusted to align the patient for treatment (corresponding to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey, Jensen and Halpert to incorporate the teachings of Young to include a laser alignment system to ensure the patient and device are both at appropriate heights (Col. 7, lines 15-22).



Regarding claim 9, Wang in view of Tracey, Jensen, Halpert and Young teaches the urodynamic monitoring system according to claim 8, wherein the urodynamic monitoring system further comprises: 
Tracey further teaches an adjusting bracket (400) configured for adjusting a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket [0052].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey with the adjustable height assembly of Tracey to allow for increased flexibility in use of the device by allowing the user to adjust the position of the device.
It is noted that “configured for adjusting a height of the monitoring host” is a recitation of functional language, where the adjusting bracket of Tracey is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey, Jensen and Halpert as applied to claim 11 above, and further in view of Young. 
Regarding claim 14, Wang in view of Tracey, Jensen and Halpert teach all of the elements of the claimed invention as discussed above in claim 11, with the exception of a laser level indicator, and the laser level indicator is located at a same horizontal height as the monitoring component and can emit horizontal indicating light.
Young teaches a diagnostic device in which the patient is aligned by a laser which projects a vertical line of light on the region to be examined (Col. 7, lines 17-22) where the device can be adjusted to align the patient for treatment (corresponding to the claimed “a laser level indicator, and the laser level indicator is located at a same horizontal height as the monitoring component and is provided for emitting a horizontal indicating light).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey and Halpert to incorporate the teachings of Young to include a laser alignment 

Regarding claim 15, Wang in view of Tracey, Jensen, Halpert and Young teaches the urodynamic monitoring system according to claim 14. 
Tracey further teaches an adjusting bracket (400) configured for adjusting a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket [0052].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey, Jensen, Halpert and Young with the adjustable height assembly of Tracey to allow for increased flexibility in use of the device by allowing the user to adjust the position of the device.
It is noted that “configured for adjusting a height of the monitoring host” is a recitation of functional language, where the adjusting bracket of Tracey is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey, Jensen, Halpert and Young as applied to claim 9 above, and further in view of Mettler Toledo.
Regarding claim 10, Wang in view of Tracey, Jensen, Halpert and Young teaches all of the elements of the claimed invention as discussed above in claim 9, with the exception of an anti-interference frame; the 16GAOWO-172anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component.
Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey, Jensen, Halpert and Young to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey, Jensen and Halpert as applied to claim 12 above, and further in view of Mettler Toledo.

Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey, Jensen and Halpert to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.

	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tracey, Jensen, Halpert and Young as applied to claim 15 above, and further in view of Mettler Toledo.
Regarding claim 16, Wang in view of Tracey, Jensen, Halpert and Young does not teach an anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a 
Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Tracey, Jensen, Halpert and Young to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tracey in view of Jensen.
Regarding claim 17, Tracey teaches a drainage monitoring control unit (Fig. 10, 17), comprising: a front drainage pipeline (1406), a monitoring controller (102), a rear drainage pipeline (1032), and a urine collection bag (1038), wherein the monitoring controller comprises a monitoring control cavity (1016) that is provided with a urine outlet (1004) communicated with the urine collection bag via the rear drainage pipeline and that is provided with a urine inlet (1010) connected to the front drainage pipeline, a monitoring component (1024) that is provided for monitoring pressure of urine in the monitoring control cavity and for outputting a pressure signal [0068]; and the front 
Tracey further teaches use of pole mounting mechanism [0052] capable of setting the monitoring control cavity and a bladder at a same height whereby when the front drainage pipeline is fully filled with liquid, through normal operation, and the first three-way valve is in the first working state, a liquid pressure equal to air pressure is generated by the liquid in the monitoring control cavity [0068]; and when the first three-way valve is in the second working state, another liquid pressure equal to a sum of intravesical pressure and the air pressure is generated by the liquid in the monitoring control cavity [0013, 0068]. 
Tracey fails to specify that the air in pressure chamber (1016) is communicated with atmosphere and a first pressure is generated by the liquid in the monitoring control cavity and the first pressure is equal to atmospheric pressure; and when the first three-way valve is in the second working state, a second pressure is generated by the liquid 
Jensen teaches a pressure measuring system which is in the same field of endeavor and seeks to solve the same problem of accurately measuring pressure. Jensen teaches a first three-way valve (5) which is provided for switching between two working states: a first working state of blocking the first inlet but making the air inlet communicated with the first outlet (via 12) as described in the procedure for use wherein the three-way valve is communicated with air to adjust the pressure channel to atmospheric pressure [0046-0047] and a second working state of blocking the air inlet but making the first inlet communicated with the first outlet, as illustrated by operating the valve to close off the connection to atmosphere and allowing fluid to flow [0047].
When combined with the system of Tracey, and the monitoring control cavity and a bladder has a same height, the front drainage pipeline (10) is fully filled with liquid, as discussed [0046], and the first three- way valve is in the first working state, a first pressure
when the first three-way valve is in the second working state, a second pressure is generated by the liquid in the monitoring control cavity and the second pressure would be equal to a sum of intravesical pressure and the atmospheric pressure, as the pressure measurement would read the pressure of the fluid traveling from (18) through (5) to (10) and into the monitoring cavity of Wang in view of Tracey.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front drainage .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070255167 A1 discloses a urine monitoring system comprising a three-way valve which takes atmospheric pressure into account during calculations.
US 20200022636 A1 discloses a urine monitoring system which takes atmospheric pressure into account during calculations.
US 20110046514 A1 discloses a urine monitoring system which takes atmospheric pressure into account during calculations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781